Case 8:

 

_8-cv-02246-.]VS-ADS Document 7-6 Filed 12/19/18 Page 1 of 7 Page |D #:153

SARINA SALUJA, SBN 253781
E-Mail ssalu'a fisher hillips.com
FISHER & P l LIPS LP

444 South Flovver Street, Suite 1500
Los Angeles, California 90071
Telephone: 213) 330-4500
Facsimile: ( 13) 330-4501

Attorneys for Plaintiff Fidelity Brokerage Services LLC

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT ()F CALIFORNIA, SOUTHERN DIVISION

FlDELITY BROKERAGE Case No: 8118-cv-02246-JVS-ADS
SERVICES LLC,
AFFIDAVIT ()F STEPHEN
Plaintiff, JENNINGS
V' [Sub)nz'tted with Notz'ce and Applz'caz‘ion 0]

JAMES BURI and MORGAN TRO, Memorandwn OfPoz'ntS and Authorz'tz'es,

STANLEY SMITH BARNEY LLC’ Declaraz‘ions Gerard Kz'nzel and Sarina
Saluja, and [Proposed] Order]

Cornplaint Filed: December 19, 2018
Trial: Not Set

Defendants.

 

 

l, Stephen Jennings, solemnly affirm as follows:

l . l am over the age of 18. All statements in this Afiidavit are based on my personal
knowledge, or, Where indicated, based on my investigation l submit this Affldavit on behalf of
Plaintiff Fidelity Brokerage Services LLC ("Fidelity") in support of its Motion for a Temporary
Restraining Order and Preliminary Injunction.`

2. l am currently employed as a l\/larket Leader for Fidelity With supervisory
responsibility for offices in Nevvport Beach, l\/lission Viejo, San Diego, lrvine, and Palm Desert.
l am also the Branch Oftice Manager for the Irvine and Newport Beach Investor Centers. l have
been employed With Fidelity in various capacities for approximately 19 years.

3. Until his recent resignation to join Morgan Stanley Smith Barney LLC ("Morgan
Stanley"), a directly competitive firm, Defendant J ames Buri ("Buri") Worked as a Vice

President,

 

 

 

AFFIDAVIT OF STEPHEN JENNINGS

Case E

minth

10
11
12
13
14
15
15
17
13
19
20
21
22
23
24
25
26
27
28

 

 

18-cv-02246-.]VS-ADS Document 7-6 Filed 12/19/18 Page 2 of 7 Page |D #:154

Financial Consultant in Fidelity’s Newport Beach, Califomia Branch Of`fice. In my capacity as
Market Leader, l oversee the Newport Beach Investor Center where Buri worked.

4. Fidelity and its affiliates provide a variety of financial services - such as retirement
services, investment planning, wealth management, securities execution and clearing, life insurance
services, and equity services - to Fidelity customers, with whom Fidelity typically enjoys significant,
long-term relationships Fidelity offers individual investors a broad assortment of trading and cash
management features including buying and selling stocks, bonds, options and thousands of mutual
funds from Fidelity and other well-known fund companies.

5. Fidelity is unique in the retail brokerage field because Fidelity does not have its
Account Executives, including its Financia| Consultants, make “cold calls" to persons who have no
relationship with Fidelity, or who were not referred to Fidelity. Fidelity requires its Financia|
Consultants to develop service relationships based upon leads that Fidelity provides

6. Fidelity provides leads to its Financial Consultants from two primary sources. First,
Fidelity forwards information to its representatives from prospective customers who initiate contact
with Fidelity either by telephone, over the intemet, or in person. Fidelity and its affiliates devote tens
of` millions of` dollars per year toward attracting customers to Fidelity’s various businesses in a variety
of means. Fidelity arranges to publish and broadcast national and local advertisements which invite
potential customers to contact Fidelity; Fidelity maintains an interactive intemet page that allows
interested persons to establish relationships with Fidelity; Fidelity maintains multiple call centers that
prospective customers can use to initiate contact with Fidelity; and, Fidelity maintains prominent retail
locations that prospective customers can visit. A large portion of` Fidelity’s business is derived from
this initial customer contact that is generated by significant investments of time, labor, and capital by

Fidelity.

 

AFFIDAVIT OF STEPHEN JENNINGS

 

Case E

beam

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

18-cv-02246-.]VS-ADS Document 7-6 Filed 12/19/18 Page 3 of 7 Page |D #:155

7. Second, Fidelity forwards information to its representatives regarding customers, with
whom Financial Consultants such as Buri are the face of Fidelity, responsible for developing and
sustaining the customer relationships for assigned customers Fidelity’s lead-based approach to
supporting its Financial Consultants distinguishes Fidelity from other full-service brokerages where
individual brokers, rather than the firm, are responsible for establishing customer relationships
Fidelity’s success in its lead-based approach is based on the typically long-standing relationships it
enjoys with its customers.

8. As Fidelity already has a relationship with customers, when they experience
“triggering events,” such as Fidelity 401(k) distributable events, this often leads to interest in
Fidelity’s retail financial services. In addition, representatives may be assigned to service customers
previously serviced by other representatives in certain circumstances, such as if the former
representative moves, leaves Fidelity, or is promoted to another position. A significant portion of`
Fidelity’s business is derived from servicing the needs of Fidelity’s existing customers.

9. Fidelity’s success with its unique lead-based approach to supporting Financial
Consultants such as Buri is directly tied to Fidelity’s trade secret customer information, which is
among Fidelity’s most important assets. Fidelity’s trade secret customer data includes the names of
and contact information for Fidelity customers, and includes financial information relating to those
customers, such as customer financial statements, investment goals, investment history, assets,
income, and net worth. Although certain information might be publicly available_such as an
individual’s name or published home telephone numbers_only a limited number of Fidelity
employees know who among the general public are Fidelity customers, and therefore have a specific
need for investment services. lt is only by servicing these individuals on behalf of Fidelity that Buri
was able to learn that these customers have significant investable assets and were interested in

investment services.

 

 

AFFIDAVIT OF STEPHEN JENNINGS

Case

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

I

 

 

:18-cV-02246-.]VS-ADS Document 7-6 Filed 12/19/18 Page 4 of 7 Page |D #:156

IO. Fidelity maintains its customer data in confidence, both to preserve Fidelity’s
competitive advantage in its customer base and to meet customer expectations that Fidelity will
maintain sensitive, personally identifiable information (including their identity as a customer, contact
information and financial information) in confidence. Fidelity derives substantial economic value
from preserving its customer data as a trade secret. Although individual customers are periodically
subject to random solicitations from Fidelity competitors no competitor can effectively target a set of
Fidelity customers and address their needs without access to Fidelity’s trade secret customer data. In
this way, maintaining the confidentiality of Fidelity’s trade secret customer data provides Fidelity
with a significant competitive advantage over its competitors

ll. Fidelity additionally preserves trade secret customer data by requiring Financial
Consultants to execute a standard Fidelity Employee Agreement, in which they agree not to use or
disclose Fidelity’s confidential information, including customer information, outside ofFidelity. Buri
executed multiple versions of F idelity’s Employee Agreement.

12. Fidelity vigilantly preserves its trade secret customer data so that it does not become
available to competitors who could use the data to divert customers without the investment of time,
labor, and capital that Fidelity made to compile the inforrnation. Fidelity does not provide its trade
secret customer data to competitors Fidelity maintains its trade secret customer data on password-
protected computers and only employees whose jobs require access to the customer data are provided
with such access In addition to having Financial Consultants sign Employee Agreements, Fidelity
maintains a Global Policy on Inf`ormation Protection and educates its employees on the policy.
Further, Fidelity employees are not permitted to take, use, or disclose any customer information when
they leave Fidelity.

13. lt is my understanding that certain financial institutions have agreed to a “Protocol for

Broker Recruiting,” frequently referred to as the “Protocol.” The Protocol is an agreement governing

 

AFFIDAVIT OF STEPHEN JENNINGS

 

Case

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
23

..¢

 

 

:18-cV-02246-.]VS-ADS Document 7-6 Filed 12/19/18 Page 5 of 7 Page |D #:157

the movement of registered representatives among those institutions The Protocol is a forbearance
agreement in which signatories agree that registered representatives moving from one signatory firm
to another signatory firm may take certain customer information and solicit customers provided they
follow the requirements set forth in the Protocol. The Protocol, by its own terms, applies only to
financial firms who are signatories to the agreement Fidelity is not, and has never been, a signatory
to the Protocol. To the contrary, Fidelity vi gilantly protects its confidential customer information and
prohibits its representatives from taking any such information when they resign from Fidelity. A true
and accurate copy of the Protocol, obtained from the website of Capital Forensics, the firm which
maintains and stores the Protocol, is attached hereto as Exhibit A.

14. After Buri resigned, Fidelity learned that Buri may have been soliciting Fidelity
customers to transfer their business to Morgan Stanley. In response, Fidelity’s in-house counsel sent
a letter to Buri’s counsel dated December 6, 2018, outlining Buri’s legal obligations to Fidelity,
reminding Buri that he was required to return any confidential information to Fidelity, that he was
prohibited from using or disclosing any confidential information belonging to Fidelity, and that he
was prohibited from using Fidelity’s trade secret information to solicit its customers The letter further
attached a copy of Buri’s Employee Agreement. A copy of this December 6, 2018 letter to Buri’s
counsel is attached hereto as Exhib it B.

15. Buri’s counsel responded to Fidelity’s cease and desist letter denying that Buri had
taken physical copies of Fidelity’s customer information but stating that Buri was not limited to just
announcing his new employment to customers but was allowed to “immediately compete with
Fidelity” based on a recent case decision. A copy of Buri’s counsel’s December l4, 2018 letter is
attached hereto as Exhibit C.

16. l understand that Buri has, in fact, been directly competing with Fidelity and using

Fidelity’s trade secret customer information to aggressively solicit customers to transfer their accounts

 

AFFIDAVIT OF STEPHEN JENNINGS

 

Case 3:

LDOO*-JU\

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
23
27
23

 

 

18-cv-02246-.]VS-ADS Document 7-6 Filed 12/19/18 Page 6 of 7 Page |D #:158

to Morgan Stanley. Fidelity is harmed, both monetarin and irreparably, by the actual and threatened
loss of` customers and customer goodwill caused by Buri’s misuse of Fidelity’s customer information
and his solicitation of Fidelity customers on behalf of Morgan Stanley.

17. Further, Fidelity customers have an expectation that their confidential contact and
financial information will be protected and not taken or used by departing employees Indeed, unlike
some other brokerage companies Fidelity does not obtain from its customers the right to use or
disclose their information outside of Fidelity. The damage to Fidelity’s customer relationships caused
by Defendants’ conduct is therefore incalculable as Fidelity cannot put a price on the value of its
customer relationships or the damage caused when Defendants improperly misused Fidelity’s
confidential customer information to divert its business to a competitor.

l declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information and belief.

htM,O ,B/

Stepl'é'n Jennings 55
Subscribed an worn to

Before me this __ of December, 2018

     
 

.. §Er;" ATTA-CMMEJJ T"` _

 

Notary Public
My Commission Expires:

 

 

 

AFFIDAVIT OF STEPHEN JENNINGS

Case 8:18-cV-02246-.]VS-ADS Document 7-6 Filed 12/19/18 Page 7 of 7 Page |D #:159

CAL|FORNIA JURAT WlTH AFFIANT STATEMENT

bfi-filed ..a:."ib. ' ' _;j:".

 

)E(See Attached Document (Notary to cross out lines ‘1-6 below)
111 See Statement Be|ow {Lines 1-6 to be completed only by document signer[s}, not Notary}

 

Signdture of Document Signer No. i

Signoture of Document Signer No. 2 {i'f ony}

 

 

n notary public or other oihcer completing this certificate verifies only the identity of the individual who signed the document
to which this certificate is attached and not the truthfulness accuracv, or validity ot that document

 

 

State of Caiifornia

County of

0¢-,4»!4!

 

 
 
 
  

    

GU|LLEHMD ENF||DUE BM|R!GA
' . literary Puh|ic - Gltitornla

Urlngn County §
Commission l 2166841

M Cornm. Ex ires Oet 6. 2020

..g

     
     

   

Pidce Notory Seoi end/or Stornp Above

 

 

Tit|e or Type of Document:
Docurnent Date:

Signer(s) Other Tl'lan Named Above:

Compieting this information con deter diterotion of the document or
frauduient redttocnrnent of this form to on unintended document

Description of Attached Document

A/F/i>a,/if an §72=',@/»/.:2/ jan/7114

OPTlONAL

Subscribed and sworn to (or affirmed) before me

‘E`I
IY day Of `D£:.a'}¢de'i¢ . 20 IS' _

 

 

 

 

on this

by Ddte Month Yeor

rand i2) \ i.
Ndme(s) of Signer(s)

proved to me on the basis of satisfactory evidence to
be the personib] who a peared before me.

cna

Si g natu re
Signo\lpre of Norary Pubiic

 

 

barge /' f%¢:_¢c

/3" Zaig‘

 

Number of Pages: b

 

 

 

   

'-~s,.-,

©2017 Natlonal Notary Association

-"1'-'1'.- \.=-'~'c -a" ‘-"2"-'.¢'-'€;-":&'-=:-'£'4.

M1304_03 (09i17)

